Chancellor.
I have been in the habit of allowing counsel to designate the length of publication in decrees of this sort, without prescribing any limit, except to see that the notice be reasonable and fair. It is a matter in which the parties in interest have been left to their own discretion, except that the Court will not permit injustice to be done.
But, unless the minutes of the Court show something to correct *90the decree by, or the law affixes a positive limitation, the decree, after it has been enrolled, cannot be altered.
The rule is this : That any mere misprision of the clerk, or error in the calculation of principal or interest, apparent upon the face of the decree or' record, the Court will order, as a matter of course, to be amended, after enrolment, or .even after the term has elapsed. Such errors must be corrected, to preserve the consistency of the records, by which they must be regulated. Any error, not apparent of record, cannot be amended after enrollment.
The Court cannot, therefore, in a matter so material as the length of time for which the property must be advertised, where the minutes show nothing whatever to amend by, order the correction. Had I been prescribing, myself, the proper time for the publication to continue, I should probably not have exceeded one sixth the period now required by the decree ; but I have allowed counsel a discretion ; they have exercised it, it may be, improvidently ; but I cannot now alter it.
Let the motion be overruled.